Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 6-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arao et al. (Pub No. US 2004/0106242, hereinafter Arao).
	With regards to claim 1, Arao teaches a laser irradiation apparatus comprising: 
a laser generation device configured to generate laser light (see Fig. 2B, laser generation device from 117); and 
a levitation unit configured to levitate an object to be processed to which the laser light is applied (see Fig. 2B, levitation unit 103+104), wherein 
the levitation unit includes a first area and a second area (see Fig. 2B, 2A, first area and second area shown within 103/104), 
the first and second areas are arranged so that, in a plane view, a focal point of the laser light overlaps the first area and the focal point of the laser light does not overlap the second area (see Fig. 2B, also see Fig. 2A, first area irradiated with 117, second area from 103/104 not irradiated with 117),
Arao, however, is silent teaching:
a metal member is provided in a surface part of the second area.
It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that components of the levitation unit from 103/104 is made of metal in order to provide mechanical stability and to endure the thermal behaviors of laser irradiation.

With regards to claim 2, Arao is silent teaching the laser irradiation apparatus according to Claim 1, wherein antistatic treatment is performed on a top surface of the metal member.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to provide an antistatic treatment to prevent buildup of static electricity that can potential affect the wafer during manufacturing.


Examiner hereby takes official notice that a metal member comprised of aluminum or stainless steel because of their structural integrity and resistance to environmental factors.

With regards to claim 6, Arao teaches the laser irradiation apparatus according to claim 1, wherein a plurality of ejection holes are provided in the metal member, the plurality of ejection holes being configured so that gas is ejected upward therethrough (see Fig. 2B, region 104 with ejection holes for gas).

With regards to claim 7, Arao teaches the laser irradiation apparatus according to claim 1, wherein a plurality of intake holes are provided in the metal member, the plurality of intake holes being configured so that gas present between the object to be processed and the levitation unit can be sucked therethrough (see Fig. 2B, ¶52, gas sucked by absorption, plurality of intake holes present within metal member from 103/104, gas present between substrate 114 and levitation unit 103/104).

With regards to claim 8, Arao teaches the laser irradiation apparatus according to claim 1, wherein a porous element is provided in a surface part of the first area (see Fig. 2B, surface of first area with holes for gas in levitation unit 103/104).

With regards to claim 9, Arao teaches the laser irradiation apparatus according to Claim 8, wherein gas is ejected from the porous member to the object to be processed (see Fig. 2B, levitation unit 103/104 with holes for levitation).



With regards to claim 13, Arao teaches a laser irradiation apparatus comprising: 
a laser generation device configured to generate laser light (see Fig. 2A, 2B, laser generation device from 117); and 
a levitation unit configured to levitate an object to be processed to which the laser light is applied (see Fig. 2A, 2B, levitation unit 103/104), wherein 
the levitation unit includes a first area and a second area (see Fig. 2A, 2B, 103/104 with first and second area), 
the first and second areas are arranged so that, in a plane view, a focal point of the laser light overlaps the first area and the focal point of the laser light does not overlap the second area (see Fig. 2A, 2B, first area with laser 117 overlapped, second area with no laser 117 overlapped), 
a member is provided in a surface part of the second area (see Fig. 2A, 2B, member present as part of second area), 
a porous element is provided in the surface part of the first area, the porous element being adapted so that gas is ejected therethrough to the object to be processed (see Fig. 2A, 2B, porous element within 104 provided in first area and ejecting air), and 
a plurality of intake holes are provided in the porous element, the plurality of intake holes being configured so that gas present between the object to be processed and the levitation unit can be sucked therethrough (see Fig. 2A, 2B, also see ¶49, intake holes also present for absorbing gas (i.e. sucking gas).

It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that components of the levitation unit from 103/104 is made of metal in order to provide mechanical stability and to endure the thermal behaviors of laser irradiation.

With regards to claim 14, Arao teaches a laser irradiation method for applying laser light to an object to be processed by conveying the5Attorney Docket No. XA-13497 object to be processed using a conveyance unit while levitating the object to be processed using a levitation unit (see Fig. 2A, 2B, conveying substrate 114 while levitating substrate 114 from 104), wherein 
the levitation unit includes a first area and a second area (see Fig. 2A, 2B, levitation unit 103/104 with first and second area), 
the first and second areas are arranged so that, in a plane view, a focal point of the laser light overlaps the first area and the focal point of the laser light does not overlap the second area (see Fig. 2A, 2B, first area with 117 overlapped and second area with not 117 overlapped), and 
Arao, however, is silent teaching a surface part of the second area is formed of a metal member.
It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that components of the levitation unit from 103/104 is made of metal in order to provide mechanical stability and to endure the thermal behaviors of laser irradiation.

With regards to claim 15, Arao teaches a method for manufacturing a semiconductor device, comprising the steps of: 
(a) forming an amorphous film over a substrate (see Fig. 2A, 2B, amorphous film from 116, see ¶53); and 

the step (b) is a step of applying the laser light to the amorphous film while levitating and conveying the substrate using a levitation unit (see Fig. 2A, 2B, levitating and conveying with 104), 
the levitation unit comprises a first area and a second area, the first area being disposed so as to overlap a focal point of the laser light in a plane view, the second area being disposed so as not to overlap the focal point of the laser light in the plane view (see Fig. 2A, 2B, levitation unit 103/104 with first and second area, first area overlapped with 117, second area not overlapped with 117), 
Arao, however, is silent teaching a surface part of the second area is formed of a metal member.
It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that components of the levitation unit from 103/104 is made of metal in order to provide mechanical stability and to endure the thermal behaviors of laser irradiation.

Claims 4, 5, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arao as applied to claim 1 above, and further in view of Yamasaki et al. (Pub No. US 2009/0013927 A1, hereinafter Yamasaki).
With regards to claim 4, Arao is silent teaching the laser irradiation apparatus according to claim 1, wherein the surface part of the second area is formed by arranging a plurality of metal members.
In the same field of endeavor, Yamasaki teaches how in a typical substrate levitation stage, forming a plurality of members for purposes of balancing gas spray amount and exhaust amount and thus preventing local bending of the substrate (see ¶101, ¶102).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to produce a second area with a plurality of metal members for purposes of preventing local bending of the substrate for processing as taught by Yamasaki.

With regards to claim 5, Yamasaki is silent teaching the laser irradiation apparatus according to Claim 4, wherein a groove is formed between two adjacent metal members; a width of the groove is smaller than a width of the metal member (see Fig. 15A, groove between metal members with width smaller than width of metal member).

With regards to claim 11, Arao teaches the laser irradiation apparatus according to claim 8, wherein the levitation unit comprises a base unit, the porous element is disposed over the base unit in the first area (see Fig. 2B, levitation unit with base unit 103, porous element 104 over base 103).
Arao, however, does not teach a plurality of metal members are provided over the base unit in the second area.
In the same field of endeavor, Yamasaki teaches how in a typical substrate levitation stage, forming a plurality of members for purposes of balancing gas spray amount and exhaust amount and thus preventing local bending of the substrate (see ¶101, ¶102).
THerefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to produce a second area with a plurality of metal members for purposes of preventing local bending of the substrate for processing as taught by Yamasaki.

With regards to claim 12, Arao is silent teaching the laser irradiation apparatus according to claim 1, wherein the levitation unit further comprises a third area disposed between the first and second areas in the plane view, a plurality of metal members are provided in a surface part of the third area, and a plurality of ejection holes and a plurality of intake holes are provided in the plurality of metal members provided in the third area, the plurality of ejection holes 4Attorney Docket No. XA-13497being configured so that gas is 
In the same field of endeavor, Yamasaki teaches a configuration in which a potential third area can be provided between a first area and a second area in which a plurality of metal members is present with intake holes and ejection holes (see Fig. 15A, plurality of metal members shown with intake/ejections holes 16a/16b).  This configuration is beneficial since this would prevent local bending of the substrate (see ¶101, ¶102).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing to have an area with a plurality of metal members with both intake and ejection holes since this would suppress local bending of the substrate as taught by Yamasaki.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML